While I concur with the majority's determination relative to the declaratory judgment issue, I must respectfully dissent in part, believing that the trial court did not abuse its discretion in denying injunctive relief to Cleveland Public Power.
The majority correctly states the four-part standard to be applied when injunctive relief is sought by a party. See, generally, Corbett v. Ohio Bldg. Auth., (1993), 86 Ohio App.3d 44,  619 N.E.2d 1145, and Civ.R. 65. Also, it is unquestioned that the decision to grant or deny injunctive relief rests within the sound discretion of the trial court, which decision shall not be overturned on appeal absent a clear abuse of that discretion. Garono v. State (1988), 37 Ohio St.3d 171, 173,524 N.E.2d 496, 498-499. Furthermore, it is beyond doubt that the evidence required of a party invoking the powers of equity must be clear and convincing and unexceptionable. Call v. G.M. SaderExcavating  Paving, Inc. (1980), 68 Ohio App.2d 41, 46-47, 22 O.O.3d 36, 39-41, 426 N.E.2d 798, 802-803. However, I disagree that the factor of irreparable harm was demonstrated by Cleveland Public Power.
It is axiomatic that "[t]o establish irreparable harm there must be an actual, viable, presently existing threat of serious harm. See Massachusetts Coalition, 649 F.2d at 74 (`Only a viable threat of serious harm which cannot be undone authorizes exercise of a court's equitable power to enjoin before the merits are fully determined.'); see also K-Mart Corp.,875 F.2d at 914.
"Plaintiffs must establish injury that is not remote or speculative, but is actual and imminent. See United States v.W.T. Grant Co., 345 U.S. 629, 633, 73 S.Ct. 894, 897,97 L.Ed. 1303 (1953); [citations omitted]. In other words, the applicant must show that the injury complained of is of such imminence that there is a `clear and present need for relief to prevent irreparable harm.' [citations omitted]. Thus, an injunction will not be issued to prevent the possibility of some remote future injury; a presently existing actual threat must be shown."Sierra Club v. Larson (D.Mass. 1991), 769 F. Supp. 420, 422; see, generally, Massachusetts Coalition of Citizens with Disabilitiesv. Civ. Defense Agency  Office of Emergency Preparedness
(C.A.1, 1981), 649 F.2d 71; and K-Mart Corp. v. Oriental Plaza,Inc. (C.A.1, 1989), 875 F.2d 907. See, also, Camp WashingtonCommunity Bd., Inc. v. Rece (1995), 104 Ohio App.3d 750, 754,663 N.E.2d 373, 375-376 (equitable injunctive relief is precluded where the anticipated injury is doubtful or speculative; reasonable probability of irreparable injury must be shown);Lemley v. Stevenson (1995), 104 Ohio App.3d 126, 136,661 N.E.2d 237, 244 (immediate injury must be demonstrated to obtain injunctive relief; the purpose of an injunction is to prevent a future injury and not to redress past wrongs); Miller v. W.Carrollton (1993), 91 Ohio App.3d 291, 296, 632 N.E.2d 582, 586
(equitable injunctive relief is precluded where the anticipated injury is *Page 16 
doubtful or speculative; reasonable probability of irreparable injury must be shown); Fodor v. First Natl. Supermarkets, Inc.
(July 5, 1990), Cuyahoga App. No. 58587, unreported, at 5, 1990 WL 93210 (where damage is speculative, the harm thereby cannot be considered irreparable for purposes of injunctive relief).
In the case sub judice, the threatened harm advanced by Cleveland Public Power was the anticipation that the area might experience a heat wave in the upcoming summer months, thereby causing an anticipated shortfall in power capacity with the concurrent fear of CPP's customers being discriminated against in the apportionment of electrical power by CEI during the period of the heat wave. It was this anticipated harm that formed the rationale for the requested additional firm transmission service and the request for injunctive relief.
Using any reasonable interpretation, the threatened harm,i.e., that a heat wave may happen at some future date, to the belief that electrical capacity would be threatened to such an extent as to cause brownouts, whether due to unfairly apportioned energy transmissions or not, to areas serviced by CPP, did not exist at the time of the request for an injunction. There was no evidence produced at the trial court level which would form a statistical basis demonstrating that a heat wave was anything more than a possibility, let alone a distinct probability. Likewise, there was nothing other than conjecture to show that CPP would be unfairly discriminated against in the apportionment of electrical power by CEI in the event of a heat wave. Even if we were to assume, for the sake of argument, that a heat wave was imminent, this would not constitute irreparable harm. Common knowledge dictates that heat waves and periodic brownouts are transitory by their very nature, thereby establishing that the harm (loss of electrical power for a time) is not irreparable. Once the crisis period has passed, the situation would stabilize and normal energy usage patterns would resume. Therefore, the threatened harm was speculative and undeserving of equitable relief at the time sought. *Page 17